DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-12, 14-15, 18-19 and 21-25 are presented for examination on 12/08/2020.
Claims 7, 13, 16, 17 and 20 are cancelled.
Claim 1-12, 14-15, 18-19 and 21-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-3, 5-6, 8-10, 12, 14-16, 19, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lexus (“Auto Asymmetric Smart Re-Cut”, available at least on April 3rd 20141) in view of Aronson (US PGPUB No. 210100100460), further in view of Blodgett et al. (US PGPUB No.  20060074588 A1), further in view of US PGPUB No. 20070186918 by Ceulemans.
Claims 4, 11, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lexus, in view of Aronson, in view of Blodgett, in view of Ceulemans, further in view of Opperman (U.S. Patent Application Publication 20140379433 A1).
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lexus, in view of Aronson, in view of Blodgett, in view of Ceulemans , further view of Altman (U.S. Patent Application Publication 20060232764 A1).
This action is made Final.
----- This page left blank after this line -----



Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.8:
(A)    Response to Claim Objection…

(Response 1) Applicant’s amendment is acknowledged and rejection is updated.
(Argument 2) Applicant has argued in Remarks Pg.8-11:
B.    Response to the Section 112 Rejection
…
As discussed during the December 2nd telephone interview, Applicant has amended claim 1 to recite that the candidate selection module is further configured to "extrapolate at least one measurement the candidate diamond is expected to have but that was not included in the measurement information from the third party, the extrapolated measurement including a distance, length, height, angle, and/or alignment percentage." Claim 1 has been further amended to recite, inter alia, "a recut analysis module configured to automatically analyze and display the 3D virtual model of the at least one candidate diamond to determine a recut potential, wherein the automatically analyzing is based on parameters including at least symmetry, desired cut, and estimated recut weight." Support for these amendments can be found at least at, for example, paragraphs [0026] and [0034], and Figures 6 and 7 of Applicant's originally filed specification.
Independent claim 6 has been amended to recite, inter alia, "extrapolating, from the obtained measurement information, at least one measurement the candidate diamond is expected to have but that was not included in the measurement information from the third party, the extrapolated measurement comprising a distance, length, height, angle, and/or alignment percentage " and "automatically analyzing the 3D virtual model of the at least one candidate diamond to determine a recut potential." Support for these amendments can be found at least at, for example, paragraphs [0026] and [0034], and Figures 6 and 7 of Applicant's specification.
Independent claim 15 has been amended to recite, inter alia, "calculating a recut potential of the particular candidate diamond based on the generated 3D virtual model, wherein the recut potential is based on at least one of (a) a projected weight, (b) a projected grade, (c) a determined fair market value, or (d) a comparison of a determined fair market value with a price of the particular candidate diamond." Support for this amendment can be found at least at, for example, paragraphs [0034], [0035], and [0037],
(Response 2) While the amendment addresses issues partially by moving the limitations from the recut module to candidate selection module, the extrapolation still does not have written description support as explained in rejection below. The cited paragraphs are considered, however they are deficient as none of them disclose measurement including a distance, length, height, angle, and/or alignment percentage are extrapolated and where they are extrapolated (specific input data like specific vertices which may be internal or not measured and how they are 
(Argument 3) Applicant has argued in Remarks Pg.11:
With respect to claim 23, the Office Action asserts that "there is no details of the process involved in this automatic determination claimed or supported in the specification." Office Action, pg. 9. Applicant respectfully disagrees. Claim 23 have been amended to recite, inter alia, "automatically, without human intervention and based on the calculated recut potential, effecting a purchase of the particular candidate diamond which is projected to be profitably recut." Support for this amendment can be found at least at, for example, paragraph [0037], which states that "the routine 400 may further automatically execute the purchase without the need for human intervention. In these embodiments, the routine 400 not only automatically identifies and evaluates candidate diamonds, but also selects and purchases a subset of those which are projected to be profitably recut, as well as providing an output of the proposed recut for each purchased diamond."

(Response 3) Amended limitations do not overcome the problem of lack of written description, as stated in the rejection, as to how the determination is made to buy the gem or how the projection is made this cut would be profitable. Contrary to lack of description in current specification Opperman (prior Art) shows how the discrepancy (See Fig.2) is used to calculate the offer price. Generic recitation does not meet the written description requirement. 
(Argument 4) Applicant has argued in Remarks Pg.11-12:
C. Response to the Section 103 Rejection of Claims 1-3, 5-10,12,14-16,19, and 21
…
Turning to Aronson, this reference concerns a system for electronically integrating an end consumer, a retailer and a wholesaler of diamonds and jewelry. Aronson allows the consumer to input parameters or select common characteristics to search for jewelry products, with the intent of connecting consumers with retailers to eliminate the consumer's purchase of products over the
internet. Figure 1 of Aronson shows a consumer search taking place at a computer that is physically located at a retailer.

(Response 4) The claim does not require any temporality of computer placement. Even if required Fig.2 clearly shows consumer 14a-c are connected via LAN 22 to retailer which are separate, and further separated from Warehouse  18-19 and databases via comm link 16.

(Argument 5) Applicant has argued in Remarks Pg.11-13:
As discussed during the December 2nd telephone interview, however, Aronson does not disclose the recited candidate selection module which automatically identifies any candidate diamonds to be considered for potential recutting, and further, does not automatically select any jewelry or diamonds for any purpose. Instead, a consumer at a kiosk or computer located at a retailer inputs selection parameters and manually selects possible items. Aronson also does not disclose extrapolating any measurements associated with any item. Furthermore, neither Lexus nor Blodgett disclose the recited features of the candidate selection module. Accordingly, for at least the foregoing reasons and as discussed during the December 2nd telephone interview, the Response to Office Action dated August 21, 2020 applied references Lexus, Aronson, and Blodgett fail to support a prima facie Section 103 rejection of independent claim 1, as amended, and the outstanding rejection of claim 1 should be withdrawn.

(Response 5) The intent (potential recutting) as claimed is end result of selection, none of the limitations (Structural or steps/algorithms) are recited to limit the candidate selection process only of the gem recutting specifically. For example what consideration/limitations/tools/apparatus/instruction would selection process has to have in the candidate selection process for gem selection when gem is specifically selected for recutting --- that would have patentable weight as compared to outcome of selection as claimed. Hence the argument that candidate selection is for potential recutting is merely intended use of the system/method not limiting the claim. Claims 6 and 15 suffer from similar deficiency and are rejected likewise as claim 1 is most detailed claim.  New claim 24-25 are mapped below in the rejection. Respective dependent claims do not overcome this deficiency and are rejected likewise.
(Argument 6) Applicant has argued in Remarks Pg.:
D. Response to the Section 103 Rejection of Claim 4 (Lexus, Aronson, Blodgett and Opperman)…
E. Response to the Section 103 Rejection of Claims 11,18, and 23 (Lexus, Aronson,
Blodgett, and Opperman)…
F.    Response to the Section 103 Rejection of Claim 22 (Lexus, Aronson, Blodgett and
Altman, or alternatively Specification)
(Response 6) No new arguments are made for these grounds of rejection other than the ones already addressed in response 4-5 above.

(Argument 7) Applicant has argued in Remarks Pg.15-16:
G.    Ceulemans
As noted in Applicant's Interview Summary above, the teachings of paragraphs [0125]— [0135] and Figure 1 of Ceulemans were briefly discussed during the December 2nd telephone interview. After having an opportunity to review Ceulemans, Applicant would like to prospectively address Ceulemans in this response to expedite prosecution of this application.
Ceulemans concerns a kit for visualizing a cutting regime of a rough diamond, such as to identify the largest diamond that can be cut from rough material. Ceulemans obtains a 3D representation of the rough diamond and its defects. Then, in an iterative process, places a model of a cut diamond inside the rough diamond and scales, rotates and/or translates the model until a desired outcome is reached. Multiple models of cut diamonds can be evaluated in this manner. Ceulemans, Para. [0125]—[0135].
Ceulemans, however, does not make up for the deficiencies of Lexus, Aronson, and Blodgett to support a proper rejection of the pending claims. For example, Ceulemans does not disclose at least a candidate selection module configured to automatically identify at least one candidate diamond to be considered for recutting, and does not extrapolate at least one measurement the candidate diamond is expected to have but that was not included in the measurement information from the third party. Ceulemans also does not disclose a recut analysis module that determines a recut potential by automatically analyzing a 3D virtual model, wherein the automatic analyzing is based on parameters including at least symmetry, desired cut, and estimated recut weight. Accordingly, for at least the foregoing reasons, Applicant respectfully submits that Ceulemans, alone or in combination with the applied references Lexus, Aronson, and Blodgett, fails to support a proper Section 103 rejection of pending claims 1-6, 8-12, 14, 15, 18, 19, and 21-25.

(Response 7) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ceulemans is specifically used to show recutting of gem in 3D virtual model and to visualize that model (as shown in [0119]— [0135] Fig.1 at least) and admitted above. The other limitations (like extrapolation) are shown to be taught by the combination as mapped in the rejection below. Ceulemans does disclose a recut analysis module that determines a recut potential by automatically analyzing a 3D virtual model (Fig.1), wherein the automatic analyzing is based on parameters including at least symmetry, desired cut, and estimated recut weight ([0122]). Applicant’s arguments are not found to be persuasive.
Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6, 8-12, 14-15, 18-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1-12, 14-16, 18-19 and 21-23 claims “a candidate selection module configured to automatically identify at least one candidate diamond to be considered for recutting from among the plurality of diamonds, wherein the candidate selection module is further configured to extrapolate at least one measurement the candidate diamond is expected to have but that was not included in the measurement information from the third party, the extrapolated measurement including a distance, length, height, angle, and/or alignment percentage;” (Emphasis on the underlined and newly amended limitations). The specification ¶ [0026] & [0032] shows generic recitation of extrapolation based on measurement.
The amendment above has two issues now:
(A) None of the recited specification ¶ [0026] & [0032] show that the extrapolated are measurement including a distance, length, height, angle, and/or alignment percentage. This is new matter. 
(B) As previously, the specification does not show (1) how the extrapolation are performed based on information retrieved (See specification ¶[0032]). The most detailed disclosure in specification ¶[0032] discloses a third script for extrapolating but no information on (a) what is extrapolated (b) how it is extrapolated, is presented --- i.e. missing steps of the third script. In the same vein the disclosure is missing any specific embodiment of the third script. 
Therefore, according to MPEP 21061.01 cited above, the level of detail recited in generic claim language appearing in ipsis verbis / similar language in the original specification does not satisfy the written description requirement because it failed to support the scope of the genus claimed. The scope/genus is uncertain here as one has no idea what/how the third script does (no steps are disclosed). One can only guess the scope of genus for extrapolation applicant is claiming --- it could be as simple as determining dimension of hypotenuse of a triangle face, or very complex as determining detailed wireframe model2.  
Applicant cited specification ¶[0026][0032][0033]0034] is annotated and listed below, showing lack of disclosure:
[0026] The candidate selection module 344 can retrieve diamond inventory information from online wholesale diamond websites. The candidate selection module 344 can search databases the candidate selection module 344 can calculate or extrapolate the missing measurements based upon the measurements which have been provided. Once the candidate selection module 344 has identified at least one candidate diamond and has obtained a full listing of required measurements, this information can be transmitted to the modeling module 346. 

[0032] Routine 400 continues in block 404 by searching the database for a candidate diamond. For example, a second script can search the database to filter for diamonds that match a set of parameters that make them likely to be profitably recut. Once at least one recut candidate diamond is identified, the measurements corresponding to the identified candidate diamond are obtained from the database in block 406. In certain cases, some information about the identified candidate diamond may be missing. In some embodiments, a third script can calculate or extrapolate the missing measurements based upon the measurements which have been provided. In some embodiments, the third script can pull measurements from an associated laboratory certificate (e.g., the GIA certificate illustrated in FIG. 5). In some embodiments, missing information can be obtained from another source, for example a laboratory web-based API through which the diamond can be identified by searching.

[0033] At this stage, at least one candidate diamond has been identified and a full listing of required measurements have been obtained. In block 410, the measurements of the identified candidate diamond are provided to the shape builder system which generates a 3D model. FIG. 6, for example, illustrates a graphical user interface 600 for the shape builder system. As illustrated, a 3D virtual model 601 of the identified candidate diamond can be generated based on the obtained measurements and displayed to the user. The virtual model 601 is a projected approximation of the real diamond, similar to what would be obtained by physical measurement of the diamond using the Sarine DiaExpert.TM. or other such device.

[0034] In block 412, the recut potential of the 3D model is analyzed. For example, particular instructions regarding cut and symmetry parameters can be provided. A fourth script can then utilize the virtual model 601 to project the weight of the recut polished diamond given those particular constraints. For example, if the candidate diamond has a "Fair Cut Grade," the fourth script may project the resulting recut polished diamond to have a "Very Good Cut Grade" or an "Excellent Cut Grade," depending on the input instructions. In general, the better the grades, the more weight the diamond will lose in the recut process. The fourth script may also consider experimental history to determine a margin of error to associate with the calculated recut. FIG. 7, for example, illustrates a graphical user interface 700 of a recut analysis software that can be utilized by the fourth script. The projected recut 701 is illustrated, as well as a shaded region 703 reflecting the portion of the candidate diamond that will be removed in the proposed recut. Although this embodiment illustrates recutting a polished diamond, in other embodiments one or more diamonds can be cut from a single rough diamond. In some embodiments, the proposed recut can be calculated automatically based upon a variety of selected parameters, such as symmetry, desired cut, etc.

For at least the above reasons, the citation of [0032]-[0034] does not disclose the claimed limitation and does not overcome the requirement for written description by simply claiming that a person skilled the art would undoubtedly recognize that inventor is in possession of the invention.
Claims 6 & 15 suffer from the same deficiency and are rejected likewise. Respective dependent claims do not cure this deficiency and are rejected likewise.
Claims 23 is additionally rejected for limitation “automatically, without human intervention and based on the calculated recut potential, effecting a purchase of the particular candidate diamond which is projected to be profitably recut.”, as there is no details of the process involved in this automatic determination …which is projected to be profitably recut previously claimed or supported in the specification. Applicant cited [0037] & Fig.4 only generically disclose that these process are automated without disclosing what critical criteria/threshold must be met to initiate these processes, what steps must happen in the process of automation. See specification [0032][0036][0037]. According to MPEP 2161, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Further MPEP 2144.04 states that “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
----- This page left blank after this line -----



Claim Interpretation
Claim 1 recites: 
…
an interface configured to obtain, from a diamond supplier, through a network, measurement information, from a third party, for a plurality of diamonds to be considered for recutting;…


MPEP 2111.04 states:

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

      Here the intent of diamond selection (for cutting or mounting) is immaterial as it does not lead to structural difference and therefore intended use of the system (and not given patentable weight). 
Claim 6 is a method claim which recites: 
receiving diamond inventory information for a plurality of diamonds to be considered for recutting; automatically identifying at least one candidate diamond to be considered for recutting from among the plurality of diamonds;

MPEP 2111.04 again states:
"‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers

Here although applicant has not used whereby clause, the reason and steps for the selection of the diamond is not further claimed to limit the result for recutting purpose, hence claiming receiving and identifying of diamond without further steps for one purpose or another only recites that a diamond is selected and does not limit the claim to a purpose. In view above the limitation “to be considered for recutting” does not further limit the claim as it does no positively claim what steps are taken to limit it for this application. 

The claim 23 discloses in part “…automatically, without human intervention and based on the calculated recut potential, effecting a purchase of the particular candidate diamond which is projected to be profitably recut.”. The limitation does not detail steps how the process is automated and if there is any decision making steps/functions involved which compare the recut potential to a threshold that would make this process automated. Hence the step of automating will be interpreted under guidance from MPEP 2144.04 III In re Venner, where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. The added limitation of “which is projected to be profitably recut” does not further limit the claim in a meaningful way as it does not disclose any steps to determine profitability of recut and therefore result/afterthought. Hence the new limitation does not add to claim and is merely intended use or outcome of the claimed steps.
Claim Objection
Claims 8-11 (not cancelled) dependent on cancelled claim 7. For brevity and compact prosecution the claims are treated as if they dependent on claim 1 instead of claim 7 where applicable.
----- This page left blank after this line -----







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12, 14, 15, 16, 19, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lexus (“Auto Asymmetric Smart Re-Cut”, available at least on April 3rd 20143) in view of Aronson (US PGPUB No. 210100100460), further in view of Blodgett et al. (US PGPUB No.  20060074588 A1), further in view of US PGPUB No. 20070186918 by Ceulemans.
Regarding Claim 1 (Updated 3/19/2021)
Lexus teaches a system for improving efficiency in diamond analysis systems by transforming diamond measurement information into a model for analyzing a candidate diamond for recutting (Lexus: Pg.8 “Compare Report - comparing 1.0261 polished to 1.0031 planned” showing recut analysis of the computer model of a diamond), the system comprising:  a modeling module configured to automatically generate a  virtual model of the at least one candidate diamond based, at least in part, on the measurement information (Lexus: pages 2-4 showing measurements); a recut analysis module configured to automatically analyze and display the  virtual model of the at least one candidate diamond to determine a recut potential (Lexus: pages 5-7 displaying the virtual model of the candidate diamond), wherein the automatically analyzing is based on parameters including at least symmetry, desired cut, and estimated recut weight (Lexus: page 6 see the cutting (Brilliant), and price and weight with clarity;Pg.7 giving details of symmetry of the cut), and wherein the interface is further configured to provide the recut potential to a manufacturer, (Lexus Pg. 8-9 generating comparative report of recut).
Lexus does not explicitly teach the crossed out limitations above and teaches limitation once a diamond is selected for analysis.
Aronson teaches an interface (Aronson: Fig. 7A-C, showing a search interface to search retailer/wholesaler site for a diamond and obtain details of a specific diamond including certificate information; Also see Fig.9A-B [0047]) configured to obtain, from a diamond supplier, through a network (Aronson: Fig.2 shows consumer, retailer and wholesaler connected through a network (LAN)), measurement information, from a third party, for a plurality of diamonds (Aronson: Fig. 7B shows measurement information of plurality of diamonds and Fig. 7C shows details of selected one diamond; Also see Fig.9A-B [0047]) ; a candidate selection module configured to automatically identify at least one candidate diamond from among the plurality of diamonds (Aronson: Fig. 7C shows details of selected one diamond). See claim interpretation for amended limitation of “to be considered for recutting” as not being patentable weight as it intended result not supported/unclaimed by either a structure or steps that would lead diamond selection for sole purpose of recutting.
Aronson does not teach modeling as Lexus teaches.
Blodgett teaches to obtain, from a diamond supplier, measurement information, from a third party, for plurality of diamonds (Blodgett: [0076]-[0077] Tables 1 & 2 showing the third part information from GIA; use of  network [0059] is taught in general). 
Blodgett teaches wherein the candidate selection module is further configured to extrapolate at least one measurement the candidate diamond is expected to have (Blodgett: [0197] “The cut grading system may be configured to accommodate "side by side" comparisons of different gemstone representations. Accordingly, if more cuts are to be graded (query task 312), then cut grading process 300 modifies at least one cut proportion (task 314) to obtain the next gemstone representation. Task 314 may be performed automatically and/or in response to user input….” Where the cut proportions are the measurements which are modified/extrapolated; [0077] parameters not captured), but that was not included in the measurement information from the third party, the extrapolated measurement including a distance, length, height, angle, and/or alignment percentage (Blodgett: [0077] “…In addition, we developed new methods for measuring critical parameters that previously had not been captured (for a description of the [cut] proportion parameters measured and considered, see FIG.1).”, where the size/symmetry measurements in claim are taught as (cut) proportion parameters, which are not present in the 28 diamond purchased (See  ¶[0076]) and 2300 from GIA Gem Laboratory [0077]; [0194]-  “…The cut proportions may include, without limitation, any number of the following: crown angle; crown height; pavilion angle; pavilion depth; table size; total depth; star facet length; lower girdle facet length; girdle thickness; culet size; and painting values...” Which are aspect of a distance, length, height, angle, and/or alignment percentage).
 Blodgett also teaches a modeling module configured to automatically generate a virtual model of the at least one candidate diamond (Blodgett: [0047][0190][0197] - as gemstone representation along with its simulated appearance in [0047][0190][0197]

    PNG
    media_image1.png
    87
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    436
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    293
    424
    media_image3.png
    Greyscale

Blodgett also teaches wherein the interface is further configured to provide the recut potential to a manufacturer, through the network (Blodgett: [0220]-[0221] sharing the recut/cut information between manufacturers, dealers, retailers, and appraisers using their own software and use of network [0062]).
Lexus, Aaronson and Blodgett do not explicitly teach a modeling module configured to automatically generate a three-dimensional (3D) virtual model of the at least one candidate diamond.
Ceulemans a modeling module configured to automatically generate a three-dimensional (3D) virtual model of the at least one candidate diamond (Ceulemans: See Fig.1 ¶[0125]-[0136]). Ceulemans also selects the diamond for the purposes of the recutting (Ceulemans: Abstract) to increase its worth (Ceulemans: [0117])). Ceulemans also teaches wherein the automatically analyzing is based on parameters including at least symmetry, desired cut, and estimated recut weight (Ceulemans: [0119]-[0122] and specially [0123]-[0124]) to optimize the clarity (related to symmetry), cut, color and carat (weight)).  

    PNG
    media_image4.png
    415
    546
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to combine Lexus with Aronson so that the re-cut analysis of Lexus can be combined with the measurement obtaining for each diamond from the retailer/wholesaler. The advantage of that would be that physical diamond would not be required to get these measurements. Lexus and Aronson are analogous art because they are both from the same field of endeavor, analyzing diamond measurement information, presenting to user.  
Lexus and Blodgett are analogous art because they are both from the same field of endeavor, analyzing diamond measurement information.  It would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to combine the re-cut analysis of Lexus with the measurement obtaining of Blodgett in order to have the ability to process numerous candidate diamonds with the ability to modify (extrapolate) the cut parameters to come up with better grading (Blodgett: [0197]).
It would have been obvious to one of ordinary skill in the art before the time of the filing of the invention to combine Ceulemans with Lexus so that the re-cut analysis of Lexus can be optimized as taught by Ceulemans [0123][0124]. The advantage and motivation would be of that would be that optimization method is not straightforward for a craftsman to perform because of the multiple factors involved in determining the value of a cut diamond, and the fact that in most cases more than one cut diamond is optimized from one rough stone (Ceulemans [0123]) and it can be performed by automatically by algorithm for best optimization (Ceulemans [0123][0124]). Further Ceulemans and Lexus are analogous art in the field of computerized model based diamond re-cutting optimization (Ceulemans  Abstract; Lexus Pages 5-7).
Regarding Claim 2
Lexus further teaches comprising a recut module configured to cut the candidate diamond based on the determined recut potential (Lexus, page 10, Morgana).
Regarding Claim 3 
Lexus further teaches wherein the recut analysis module is further configured to automatically determine a fair market value for a recut of the candidate diamond based on the determined recut potential (Lexus, page 6 showing price for each of the recuts see 702 price of $6198; Blodgett: [0080]). 
Regarding Claim 5
Lexus & Aronson further teaches wherein the measurement information comprises a qualitative assessment of the at least one candidate diamond (Aronson: Fig. 7C showing assessment/measurements, Lexus, page 4).
Regarding Claim 6 & 15 (Updated 3/19/2021)
Lexus is directed towards a method/ non-transitory computer-readable medium storing computer-executable instructions for evaluating a diamond (Lexus: as the Oxygen software for recut analysis shown on Pg.6-8, and implemented in Blodgett’s Fig.7 apparatus), performed by a computing device having a processor, for analyzing a diamond (Lexus: Pg.8 “Compare Report - comparing 1.0261 polished to 1.0031 planned” showing recut analysis of the computer model of a diamond). The limitation recited are similar to most detailed claim 1 and are rejected in similar manner. 
calculating a recut potential of the particular candidate diamond based on the generated 3D virtual model, wherein the recut potential is based on at least one of (a) a projected weight, (b) a projected grade, (c) a determined fair market value, or (d) a comparison of a determined fair market value with a price of the particular candidate diamond (Ceulemans [0119][0124] – where the goal as stated in [0122] – “…changing the positions, sizes and orientations of models of one or more diamonds, so that the maximum value of the collection of diamonds so optimized is obtained, said value based on the clarity, cut, colour and carat….” Weight is in carat; Lexus also improves the PPC (Price per carat) by recutting as seen in slides 5-7).
Regarding Claim 8
The combination of Lexus, Aronson and Blodgett is directed towards the method of claim 7, further comprising cutting the at least one candidate diamond based on the determined recut potential (Lexus, page 10, Morgana).
Regarding Claim 9
The combination of Lexus, Aronson and Blodgett is directed towards the method of claim 8, wherein the at least one candidate diamond has a first grade and wherein the recut candidate diamond has a second grade, the second grade higher than the first grade (Lexus, page 8).
Regarding Claim 10
The combination of Lexus, Aronson and Blodgett is directed towards the method of claim 7, further comprising automatically determining a fair market value for a recut of the candidate diamond based on the determined recut potential (Lexus, page 6, price).
Regarding Claim 12
The combination of Lexus, Aronson and Blodgett is directed towards the method of claim 6 wherein obtaining measurement information associated with the at least one candidate diamond comprises extracting measurement information from one or more certification laboratory certificates (Lexus, page 4, measured values).
Regarding Claim 14
The combination of Lexus, Aronson and Blodgett is directed towards the method of claim 6 wherein the measurement information comprises a qualitative assessment of the at least one candidate diamond (Lexus, page 4, Estimated Symmetry Grade).
Regarding Claim 19
The combination of Lexus, Aronson and Blodgett is directed towards the method of claim 15 wherein obtaining measurement information associated with the at least one candidate diamond comprises extracting measurement information from the diamond inventory information (Aronson: Fig 7B-C shows the measurement information for the inventory and can present it in electronic form; Blodgett: shows using the measurement information inform of inputted cut proportions [0194]).
Regarding Claim 21
The combination of Lexus, Aronson and Blodgett is directed towards a computer-readable medium of claim 15, wherein the operation further comprises automatically calculating a recut of the particular candidate diamond based on the 3D generated virtual model (Lexus, page 10, Morgana; See 3D model in Ceulemans in Fig.1 ); and computing a margin of error for the calculated recut by analyzing an experimental history of recuts 
Regarding Claim 24 (New)
Blodgett teaches wherein the measurement information is further configured to include the obtained measurement information from the third party and the extrapolated measurement (Blodgett: [0077] “…In addition, we developed new methods for measuring critical parameters that previously had not been captured (for a description of the [cut] proportion parameters measured and considered, see FIG.1).”, where the size/symmetry measurements in claim are taught as (cut) proportion parameters, which are not present in the 28 diamond purchased); (See  ¶[0076]) and 2300 from GIA Gem Laboratory [0077]; --- GIA as third party).
Regarding Claim 25 (New)
Ceulemans teaches wherein automatically analyzing is based on parameters including at least symmetry, desired cut, and estimated recut weight (Ceulemans: [0119]-[0122] and specially [0123]-[0124]) to optimize the clarity (related to symmetry), cut, color and carat (weight)).  
----- This page left blank after this line -----




Claims 4, 11, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lexus, in view of Aronson, in view of Blodgett, in view of Ceulemans, further in view of Opperman (U.S. Patent Application Publication 20140379433 A1).
Regarding Claim 4(Updated 3/19/2021)
The combination of Lexus, Blodgett (Blodgett: [0219]), and Aronson is directed to the system of claim 3 but fails to explicitly disclose wherein the recut analysis module is further configured to automatically advise a purchase of the candidate diamond based on the determined fair market value.  Lexus does not teach candidate diamond price of the candidate diamond as its intent is to recut and increase its value. Aaronson teaches obtaining a price of the candidate diamond (Aaronson: [0036] “…The consumer is shown the diamond record and the retail price of the merchandise but is not shown the wholesale price…”; [0033] “…The retailer sees wholesale prices and markups and profit margins and the consumer does not see those items…”).
Opperman teaches automatically advising a purchase of the candidate diamond based on the determined fair market value and a price of the candidate diamond – ((Opperman: [0012], [0015]) Market pricing is the price of the diamond as it is being sold for and the deductions done to it can be the fair market value to it based on the characteristics; In view of Lexus/Aaronson the characteristics would be lead to higher evaluations leading to higher Clacluated Offer price as seen Opperman Fig.1).  
Lexus, Blodgett, Aronson, and Opperman are analogous art because they are all from the same field of endeavor, gem quality analysis and sales thereoff.  It would have been obvious to one of ordinary skill in the art before the time of the filing for the invention to combine the re-cut analysis method of Lexus, Blodgett, and Aronson with the automatic purchase of Opperman in order to automatically provide supply for inventory (Opperman [0012], [0015], See Lexus Pg.6 showing the recut price for different solutions).

Regarding Claim 11
The combination of Lexus, Aronson and Blodgett is directed towards the method of claim 10, but fails to explicitly disclose further comprising automatically advising a purchase of the candidate diamond based on the determined fair market value.  Opperman teaches automatically advising a purchase of the candidate diamond based on the determined fair market value ([0012], [0015]).  Lexus, Blodgett, and Opperman are analogous art because they are all from the same field of endeavor, gem quality analysis.  It would have been obvious to one of ordinary skill in the art before the time of the filing for the invention to combine the re-cut analysis method of Lexus, Aronson and Blodgett with the automatic purchase of Opperman in order to automatically provide supply for inventory.
Regarding Claim 18 (Updated 3/19/2021)
Claim 18 is directed towards a computer-readable medium storing computer-executable instructions for evaluating a diamond, the computer-executable instructions comprising instructions that, when executed by a computing system having a processor, cause the computing system to perform operations, the operations comprising the method steps of claim 11 and is therefore rejected over the same prior art combination. Aaronson teaches obtaining a price of the candidate diamond (Aaronson: [0036] “…The consumer is shown the diamond record and the retail price of the merchandise but is not shown the wholesale price…”; [0033] “…The retailer sees wholesale prices and markups and profit margins and the consumer does not see those items…”).
Opperman teaches automatically determining a fair market value for a recut of the candidate diamond based on the determined recut potential ((Opperman: [0012], [0015]) Market pricing is the price of the diamond as it is being sold for and the deductions done to it can be the fair market value to it based on the characteristics; In view of Lexus/Aaronson the characteristics would be lead to higher evaluations leading to higher Clacluated Offer price as seen Opperman Fig.1).  
Regarding Claim 23 (Updated based on claim interpretation)
The combination of Lexus, Aronson and Blodgett is directed towards a computer-readable medium of claim 15 wherein the operations further comprise calculating a recut potential of the particular candidate diamond based on the generated virtual model (Lexus Pg.5-7); but fails to explicitly disclose further comprising automatically, without human intervention and based on the calculated recut potential, effecting a purchase of the particular candidate diamond. Opperman teaches automatically, without human intervention and based on the calculated recut potential, effecting a purchase of the particular candidate diamond (Opperman [0012]-[0015]). Please see claim interpretation.
Lexus, Blodgett, and Opperman are analogous art because they are all from the same field of endeavor, gem quality analysis.  It would have been obvious to one of ordinary skill in the art before the time of the filing for the invention to combine the re-cut analysis method of Lexus, Aronson and Blodgett with the automatic purchase of Opperman in order to automatically provide supply for inventory.
----- This page left blank after this line -----


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lexus, in view of Aronson, in view of Blodgett, in view of Ceulemans , further view of Altman (U.S. Patent Application Publication 20060232764 A1).
Regarding Claim 22 (Updated 3/19/2021)
As per claim 22 the combination of Lexus, Aronson and Blodgett is directed towards a computer-readable medium of claim 15 wherein the operations further comprise automatically calculating a recut of the particular candidate diamond based on the generated 3D virtual model (Lexus, page 10, Morgana; See 3D model in Ceulemans in Fig.1 with recut potential in 3D model [0119]-[0125] & Fig.1); but fails to explicitly disclose further comprising providing a view of the recut of the particular candidate diamond that illustrates a portion of the particular candidate diamond that will be removed in the recut.
Altman teaches providing a view of the recut of the particular candidate diamond that illustrates a portion of the particular candidate diamond that will be removed in the recut (Fig.3 Element showing the recuts in the diamond [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the time of the filing for the invention to combine the re-cut analysis method of Lexus, Aronson Blodgett and Ceulemans with the cut determination of Altman to be displayed for virtual color determination (Altman: [0041]), which is one of the contributing factors in the diamond grade determination of Blodgett (Fig.8). Further all of prior arts Lexus, Blodgett and Altman are analogous arts to the problem at hand of computer representation and processing of diamond (gem) to get the best grade score of the diamond.
----- This page left blank after this line -----


Pertinent Prior Art of Record not Applied
US PGPUB No. 2010/0250201 by Sivovolenko teaches an interface configured to obtain, from a diamond supplier, through a network, measurement information, from a third party (Sivovolenko: [0084]
[0084] At step 220, a dataset corresponding with the 3D optical model is generated, and would typically be stored within memory 118, or non-volatile storage device 116, but additionally or alternatively may be transmitted, for example via a data communications network, to other locations for further processing. It is envisaged that the size of the dataset will be typically between 100 kilobytes and 300 kilobytes for diamonds with a number of small inclusions. Despite their relatively compact size, such datasets include all of the information necessary to generate photorealistic visual images of a gemstone under any desired viewing conditions. That is, files including these datasets embody a wealth of information that vastly exceeds that which would be contained in a single digital image of many megabytes. As will be appreciated, these compact files may be readily exchanged between interested parties, for example as email attachments, or as downloads over the Internet. This may enable, for example, the remote grading and/or valuation of diamonds, using generated photorealistic images, by experts and/or traders located anywhere in the world, without the need for direct access to the original gemstone itself. 

Sivovolenko also teaches the process of obtaining the virtual representation of the diamond for virtual grading as in Fig.2 flow:

    PNG
    media_image5.png
    792
    530
    media_image5.png
    Greyscale

----- This page left blank after this line -----
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page left blank after this line -----




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128



/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, March 19, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Webpage capture from WebArchives dated April 14, 2014: https://web.archive.org/web/20140403002147/http://www.lexusindia.in:80/products/sw-auto-vitual-recut.aspx, under the Visualize tab shows the attached powerpoint “Auto Asymmetric Smart Re-Cut”
        2 E.g. US PGPUB No 2004/0246464 by Sivovolenko, Sergey Borisovich ¶[0082]-[0089].
        3 Webpage capture from WebArchives dated April 14, 2014: https://web.archive.org/web/20140403002147/http://www.lexusindia.in:80/products/sw-auto-vitual-recut.aspx, under the Visualize tab shows the attached powerpoint “Auto Asymmetric Smart Re-Cut”